     Carolyn Escalante, pro se
 1
     c/o Phillip Martinez
 2   3500 Fleetwood Drive
     San Bruno, California 94066
 3
 4   Tel: 650-392-5283
     email: panofelcorpp@gmail.com
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
 9
10   CAROLYN ESCALANTE,                        )
                                               )                 Case No. 18-cv-05562-HSG
11                      Plaintiff,             )
           vs.                                 )                 ORDER
12
                                               )
13   SAN FRANCISCO COMMUNITY                   )
     COLLEGE DISTRICT, and BOARD OF            )
14   TRUSTEE’S, et al.,                        )                 Honorable Haywood S. Gilliam, Jr
15                                             )
                        Defendants.            )
16                                             )
     _________________________________________ )
17
18          Having reviewed the parties’ stipulation and supporting declaration, and good cause appearing
19   therefore,
20          IT IS HEREBY ORDERED that plaintiff’s time to respond to defendants’ motion to dismiss
21   for failure to state a claim upon which relief can be granted is extended to and through Thursday,
22   March 14, 2019. The opposition shall be served on Defendants’ counsel via email and U.S. Mail the
23   same day. Defendants’ reply brief shall be filed on March 28, 2019 and shall be served on Plaintiff
24   via email and U.S. Mail the same day. The hearing on the motion, presently set for April 25, 2019,
25   remains unchanged.
26          IT IS SO ORDERED.
27
28   DATED: February 20, 2019                               ____________________________________
                                                            HON. HAYWOOD S. GILLIAM, JR.
                                                            U.S. DISTRICT COURT JUDGE

                                                        1
